IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DALLAS RAY VAVRA,                             : No. 179 MM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.